DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page 8, filed 27 January, 2022, in view of the discussion held within the Examiner-Initiated Interview conducted on 12 January, 2022 and made of record with the Advisory Action mailed on 24 January, 2022, with respect to the rejection(s) of claim(s) 1-20 under various 35 U.S.C. 103 combinations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HAN (US 2020/0215872 A1), which is applicable prior art under 35 U.S.C. 102(a)(2), as being effectively filed on 23 July, 2018.  HAN, particularly, teaches two separated passageways, of which both are fed chilled fluid from the cooling heat exchanger (230). Notably, the first passage is able of providing heating through a heating heat exchanger (410/470) only associated with this first passageway, while the second passageway, which is only coupled to the cooling heat exchanger, and not with the heating heat exchanger (410/470) associated with the first passageway. In fact, the second passageway is later provided an additional electricity-to-air heat exchanger (PTC heater) to heat the air associated with this second passageway. The purposes of HAN being minimizing energy consumption, while also ensuring independent air-conditioning between the front and rear seats, due to this delineation among the first and second passageways and independent and selective heating within these respective passageways by different heating units. In view of these teachings of HAN, it is .

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January, 2022 has been entered.

Disposition of Claims
Claims 1-20 remain pending.

Claim Interpretation
The claims remain interpreted under 35 U.S.C. 112(f), as set forth within at least the Final Office Action mailed on 27 October, 2021, at pages 2-5.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “a front HVAC unit mounted in a forward portion of the vehicle and including a heating unit, and a cooling unit that are configured to heat and cool, respectively, air flowing through a first passageway”, which should be corrected to - -a front HVAC unit .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of HAN (US 2020/0215872 A1 – effectively filed on 23 July, 2018).
As to claim 1 (as interpreted under 35 U.S.C. 112(f)), OGISO discloses a vehicle (par. 26, line 1) having a passenger compartment (shown in figure 1) with a front row of seats(1a and 1b; par. 26, lines 1-10) defining first and second front climate zones (wherein the first climate zone is associated with the driver seat, 1a, and the second climate zone is associated with the front passenger seat, 1b),a second row of seats (2; par. 26, lines 2-4) behind the front row of seats (figure 1) defining at least one intermediate climate zone (one intermediate climate zone is associated with second row seating, 2), and a third row of seats (3; par. 26, lines 2-4) behind the figure 1) defining one rear climate zone (one rear climate zone is associated with third row seating, 3), the vehicle further comprising:
a front HVAC unit (10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) mounted in a forward portion of the vehicle (par. 28, line 1- par. 29, line 5) and including a heating unit (14; par. 29, lines 4-5) and a cooling unit (13; par. 29, lines 3-4) that are configured to heat and cool (par. 29, lines 3-4), respectively, air flowing through a first passageway (passageway of the casing, 10, which flows through the cooling unit, 13, and heating unit, 14, as shown in figure 2), front air outlets (34-37 and 26-27) that are configured to provide conditioned air that has been heated, cooled, and blended air to the first and second climate zones from the first passageway(par. 35, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), and wherein the front HVAC unit further includes a second passageway (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC) that is fluidly connected to a cold air outlet (par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC, i.e., a cold air outlet) that is operably connected to the cooling unit and the cold air outlet is incapable of providing air that has been heated by the heating unit prior to exit from the cold air outlet (par. 33, lines 1-5; which as depicted within figure 2 of OGISO, the cold air produced by passing through the cooling unit, 13, is directed into the second passageway, 17, such that the cold air outlet is incapable of providing air that has been heated, as the cold air outlet is upstream the heating unit, 14, and discharges to the second passageway);
an auxiliary climate control system (60; par. 27, lines 2-4) configured to selectively heat and cool (par. 56, line 1- par. 61, line 9) air exiting one or more outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) positioned behind the intermediate climate zone in the rear climate zone (par. 56, lines 5-8, in which it would be provide that the auxiliary climate control system is positioned at the rear of the vehicle between the interior panel and an exterior panel), the auxiliary climate control system including an auxiliary heater core(63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4), wherein the auxiliary heater core and the auxiliary evaporator are both positioned behind the second row of seats (par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats).
However, OGISO does not further disclose wherein the second passageway is operable connected to only the cooling unit, such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit and an electrically-powered Positive Thermal Coefficient (PTC) heater connected to the cold air outlet of the front HVAC unit, the electrically-powered PTC heater including an electricity-to-air heat exchanger configured to selectively heat cold air entering the electrically-powered PTC heater, and wherein the electrically-powered PTC heater is configured to be controlled to thereby control an amount of heat added to cold air entering the electrically-powered PTC heater, the electrically-powered PTC heater further including at least one air outlet configured to supply heated air from the electrically-powered PTC heater to the at least one intermediate climate zone of the passenger compartment.
HAN, however, is within the field of endeavor provided a vehicle with an HVAC system (abstract, line 1;par. 2, lines 1-7). HAN teaches a front HVAC unit (100) which includes front air outlets (400;par. 86, line 1 – par. 93, line 1; figures 2-7 and 12) provided air to passengers in par. 123, lines 1-11; par. 132, lines 1-10) which are configured to provide conditioned air that has been heated, cooled, and blended (par. 113, lines 4-10; figures 2-7 and 12) from a first passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 310, to the front seat discharge unit, 400, which includes the heating heat exchanger, 470, herein interpreted to be the heating unit of the front HVAC, therein to provide to air outlets; figures 2-7 and 12). More so, the front HVAC of HAN is taught to include a second passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 330, to the rear seat discharge unit, 500, to provide to air outlets; figures 2-7 and 12) that is fluidly connected to a cold air outlet (discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway)  that is operable connected to only the cooling unit (air discharged by the evaporator flows to this passageway, but air which passes through the heating unit, 470, is not capable of passing through this passageway, as the airflow is diverted to the second passageway in a location upstream of the heating unit), such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit (figures 2-7 and 12, provides separate passageways, initially delimited by 312, e.g., first and second passageways, such that the air heated by the heating unit, 470, is not capable of mixing with air provided through the second passageway).  Further, HAN teaches and electrically-powered Positive Thermal Coefficient (PTC) heater (510/570; par. 114, lines 2-4; par. 146, line 1- par. 148, line 16; par. 176, line 1 – 14) connected to the cold air outlet of the front HVAC unit (discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway, which then flows past the PTC heater, 510/570), with the electrically-powered PTC heater including an electricity-to-air heat exchanger (body of the PTC which emits heat produced by electricity being supplied to the PTC, through the operation of controller, 900, which controls the duty of the PTC heater) configured to selectively heat cold air entering the electrically-powered PTC (par. 114, lines 2-4; par. 146, line 1- par. 148, line 16; par. 176, line 1 – 14). Further, HAN teaches wherein the electrically-powered PTC heater is configured to be controlled to thereby control an amount of heat added to cold air entering the electrically-powered PTC heater (par. 114, lines 2-4; par. 146, line 1- par. 148, line 16; par. 176, line 1 – 14, through the duty cycle of the PTC heater operated by the controller, 900), and there is further at least one air outlet (outlets associated with 500; par. 97, line 1 – par. 122, line 1; figures 2-7 and 12) of the electrically-powered PTC heater (figures 2-7 and 12) configured to supply heated air from the electrically-powered PTC to at least one passenger zone behind a front passenger zone (rear passenger areas are disposed behind front passenger areas; figures 9 and 13). Particularly, the addition of the structural delineation of the first and second passageways, in addition to the functional/structural relationship of the second passageway to the cold air outlet and heating unit, the PTC heaters, in addition to the PTC heaters functional control and structural arrangement relative to the cold air outlet and at least one air outlet, overcomes disadvantages of the conventional prior art, which provide ducting and location of the heating unit, cooling, unit, and outlets (figures 1 of HAN), in a similar manner to that provided by OGISO (see figure 2 of OGISO, wherein the structures are all interconnected and in fluid communication with one another, e.g., the second passageway is not only operably connected to the cooling unit such that heated air is capable of mixing with the air flowing in the second passageway). In particular, the structure taught by HAN enables a simple structure, which minimizes energy consumption and independently performs air-conditioning for the front and rear seats  (par. 2, lines 1-5) by providing front and rear seats within individualized heater cores par. 17, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO fluidly connected to a second passageway, which is operable connected to only the cooling unit, such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit associated with a first passageway, in addition to air outlets positioned to supply air to the intermediate climate zone (49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) with the electrically-powered PTC heaters including an electricity-to-air heat exchanger configured to selectively heat cold air entering the electrically-powered PTC heater being configured to control a temperature of cold air through heat added to the cold air when entering into the electrically-powered PTC heater, as taught by HAN, for the purpose of overcoming drawbacks of the conventional HVAC units by minimizing energy consumption and independently performing air-conditioning for the front and rear seats.

As to claim 2, OGISO, as modified by HAN, further discloses wherein the auxiliary heater core includes first and second zones (first and second zones of the auxiliary heater core, 63, are defined by the volume of the core exposed by the air mix door, 66; further a depiction of zones in annotate figure 4 of OGISO) that are configured to supply conditioned air to first and second portions of the rear climate zone (par. 60, line 1 –par. 61, line 9).

    PNG
    media_image1.png
    705
    882
    media_image1.png
    Greyscale

Annotated Figure 4 of OGISO

As to claim 3, OGISO, as modified by HAN, discloses a mode door(68) downstream the first and second zones of the auxiliary heater core (see annotated figure 4 of  OGISO). However, OGISO, as modified, does not explicitly disclose wherein the auxiliary climate control system includes a first mode door downstream a first zone of the auxiliary heater core and a second mode door downstream from the second zone of the auxiliary heater core.
However, OGISO does describe that in the front HVAC system various mode doors (32, 33, 34a, 35a, 36a, 37a, 38, 39, 48, 51, 52, and 53 which are depicted in figure 2), that are two portions of the heater core,14,) of the front HVAC. It is provided in the description of each of these that they may be opened and closed, such that it would be evident based on the mode of operation of the system, either heating or cooling, that airflow can be directed in a desired manner through either the ducts or outlets associated with the corresponding mode doors which are associated with right front, center front, left front, intermediate zone left, intermediate zone center, and intermediate zone right airflow zones. Looking at the auxiliary climate control system, the mode door (68) only provides airflow to be directed to either roof outlets (73, 74,75, and 76) of the rear and intermediate zones or pillar/foot outlets (77,78,79,80,81, 82,83, 84, 85, and 86) (as shown in figure 4, if the airflow door, 68,is positioned as shown only airflow may only exit to the roof outlets, whereas if the airflow door, 68, slides to the second dotted and dashed line position, airflow may only flow to the floor and pillar outlets). This is limited in the capability and airflow control of the auxiliary climate control system, compared to the front HVAC system, such that it may be within the ordinary skill within the art to provide that various mode doors are provided within each of the ducts or outlets of the auxiliary climate control system to provide more flow control to various outlets, than presently provided by the single mode door, 68. This is strong evidence that modifying OGISO as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. opening and closing specific outlets or ducts to the fluid flow downstream of a heater core for desired airflow routing, to accomplish the aim of OGISO of providing enhanced comfort of passengers seated on the second and third row seating as stated in par. 8, lines 6-8). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify OGISO such that the auxiliary climate control system includes a first mode door downstream the a first mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto) and further a second mode door downstream the second zone of the auxiliary heater core (a second mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto, which is not defined as the first mode door), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of opening and closing specific outlets or ducts to the fluid flow downstream of a heater core for desired airflow routing, to accomplish the aim of OGISO of providing enhanced comfort of passengers seated on the second and third row seating as stated in par. 8, lines 6-8.

As to claim 4, OGISO, as modified by HAN, further discloses wherein the auxiliary climate control system includes a blower (61) configured to force air through the auxiliary evaporator and through the auxiliary heater core (par. 58, lines 1-2). More so, as modified to incorporate various mode doors, i.e., first and second mode doors, if the airflow is directed past the auxiliary evaporator and auxiliary condenser, the airflow would further be directed towards the first and second mode doors downstream therefrom, which are either disposed at the outlets of the auxiliary climate control system or the ducts associated with such outlets, as discussed in the rejection of claim 3 (claim 4 depends from claim 3). Again, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify OGISO to incorporate the first and second mode doors as provided, such that the auxiliary climate control system includes a first mode door downstream the first zone of the auxiliary a first mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto) and further a second mode door downstream the second zone of the auxiliary heater core (a second mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto, which is not defined as the first mode door), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of opening and closing specific outlets or ducts to the fluid flow downstream of a heater core for desired airflow routing, to accomplish the aim of OGISO of providing enhanced comfort of passengers seated on the second and third row seating as stated in paragraph 8, lines 6-8.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of HAN (US 2020/0215872 A1 – effectively filed on 23 July, 2018) and  SCHULZE (EP 125321 A2 – published 15 May, 2002, see provided English Translation/Foreign Patent Document submitted on 8 October, 2019 for citations).

As to claim 11(as interpreted under 35 U.S.C. 112(f)), OGISO discloses a vehicle (par. 26, line 1) having a passenger compartment (shown in figure 1) with at least first(1a and 1b; par. 26, lines 1-10), second(2; par. 26, lines 2-4), and third rows (3; par. 26, lines 2-4) of seats, the vehicle including a climate control system comprising:
a front HVAC unit (10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) configured to be mounted in a forward portion of the vehicle (par. 28, line 1- par. 29, line 5), wherein the front HVAC unit is configured to provide conditioned air to first row of seats (par. 41, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), and wherein the front HVAC unit includes a heating unit (14; par. 29, lines 4-5) and a cooling unit (13; par. 29, lines 3-4) that are configured to heat and cool (par. 29, lines 3-4), respectively, air flowing through a first passageway (passageway of the casing, 10, which flows through the cooling unit, 13, and heating unit, 14, as shown in figure 2), whereby the HVAC unit is configured to provide conditioned air that has been only cooled, only heated, an cooled and heated to the first row of seats from the first passageway (par. 35, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), the front HVAC unit further includes a second passageway (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC) that is fluidly connected to a cold air outlet (par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC, i.e., a cold air outlet), wherein the second passageway is operably connected to the cooling unit and the cold air outlet is incapable of providing air that has been heated by the heating unit prior to exit from the cold air outlet (par. 33, lines 1-5; which as depicted within figure 2 of OGISO, the cold air produced by passing through the cooling unit, 13, is directed into the second passageway, 17, such that the cold air outlet is incapable of providing air that has been heated, as the cold air outlet is upstream the heating unit, 14, and discharges to the second passageway);
left and right air ducts (44 and 46 are left ducts as defined in par. 48, lines 1-3 and 45 and 47 are right ducts as defined in par. 48, lines 1-3);
left and right air outlets (49 and 52 are left air outlets defined in par. 50, lines 1-11 and par. 52, line 1- par. 53, line 3; 50 and 53 are right air outlets defined in par. 50, line 1-11 and par. 52, line 1 – par. 53, line 3) positioned behind the first row of seats (at least outlets 52 and 53 are positioned at the center console rear face which is adjacent to the backrests of the front row seats, 1a and 1b, such that the outlets, 52 and 53, are provided behind the first row of seats) and connected to the left and right ducts and distributing air to left and right side portions of the passenger compartment behind the first row of seats (par. 50, line 1- 11 and par.52, line 1 – par. 53, line 3);
an auxiliary climate control system (60; par. 27, lines 2-4) configured to selectively heat and cool (par. 56, line 1- par. 61, line 9) air exiting one or more outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) positioned  in a rear portion of the vehicle behind the first row(par. 56, lines 5-8, in which it would be provide that the auxiliary climate control system is positioned at the rear of the vehicle between the interior panel and an exterior panel), the auxiliary climate control system including an auxiliary heater core(63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4), wherein the auxiliary heater core and the auxiliary evaporator are both mounted behind the second row of seats (par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats).
However, OGISO does not further disclose wherein the second passageway is operable connected to only the cooling unit, such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit and an electrically-powered heater including an electricity-to-air heat exchanger positioned in a console of the vehicle and connected to the cold air outlet of the front HVAC unit whereby unheated air from the cold air outlet passes through the electrically-powered heater, and wherein left and right ducts extend from the electricity-to-air heat exchanger of the electrically-powered heater. 
abstract, line 1;par. 2, lines 1-7). HAN teaches a front HVAC unit (100) which includes front air outlets (400;par. 86, line 1 – par. 93, line 1; figures 2-7 and 12) provided air to passengers in a front area of the vehicle (par. 123, lines 1-11; par. 132, lines 1-10) which are configured to provide conditioned air that has been heated, cooled, and blended (par. 113, lines 4-10; figures 2-7 and 12) from a first passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 310, to the front seat discharge unit, 400, which includes the heating heat exchanger, 470, herein interpreted to be the heating unit of the front HVAC, therein to provide to air outlets; figures 2-7 and 12). More so, the front HVAC of HAN is taught to include a second passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 330, to the rear seat discharge unit, 500, to provide to air outlets; figures 2-7 and 12) that is fluidly connected to a cold air outlet (discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway)  that is operable connected to only the cooling unit (air discharged by the evaporator flows to this passageway, but air which passes through the heating unit, 470, is not capable of passing through this passageway, as the airflow is diverted to the second passageway in a location upstream of the heating unit), such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit (figures 2-7 and 12, provides separate passageways, initially delimited by 312, e.g., first and second passageways, such that the air heated by the heating unit, 470, is not capable of mixing with air provided through the second passageway).  Further, HAN teaches and electrically-powered Positive Thermal Coefficient (PTC) heater (510/570; par. 114, lines 2-4; par. 146, line 1- par. 148, line 16; par. 176, line 1 – 14) connected to the cold air outlet of the front HVAC discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway, which then flows past the PTC heater, 510/570), with the electrically-powered PTC heater including an electricity-to-air heat exchanger (body of the PTC which emits heat produced by electricity being supplied to the PTC, through the operation of controller, 900, which controls the duty of the PTC heater), is provided such that unheated air from the cold air outlet passes through the electrically-powered PTC heater(discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway, which then flows past the PTC heater, 510/570). Furthermore, HAN teaches within figures 2-7 and 12, wherein left and right ducts extend from the electrically-powered PTC heater. Particularly, the addition of the structural delineation of the first and second passageways, in addition to the functional/structural relationship of the second passageway to the cold air outlet and heating unit, the PTC heaters, in addition to the PTC heaters functional control and structural arrangement relative to the cold air outlet and at least one air outlet, overcomes disadvantages of the conventional prior art, which provide ducting and location of the heating unit, cooling, unit, and outlets (figures 1 of HAN), in a similar manner to that provided by OGISO (see figure 2 of OGISO, wherein the structures are all interconnected and in fluid communication with one another, e.g., the second passageway is not only operably connected to the cooling unit such that heated air is capable of mixing with the air flowing in the second passageway). In particular, the structure taught by HAN enables a simple structure, which minimizes energy consumption and independently performs air-conditioning for the front and rear seats  (par. 2, lines 1-5) by providing front and rear seats within individualized heater cores (par. 17, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the 49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) with the electrically-powered PTC heaters including an electricity-to-air heat exchanger configured to selectively heat cold air entering the electrically-powered PTC heater being configured to control a temperature of cold air through heat added to the cold air when entering into the electrically-powered PTC heater, as taught by HAN, for the purpose of overcoming drawbacks of the conventional HVAC units by minimizing energy consumption and independently performing air-conditioning for the front and rear seats.
Second, SCHULZE is within the field of endeavor provided a vehicle with an HVAC system (par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered heater (16, 16’, and 16’’, which are PTC heaters, in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the) positioned in a console (par. 42, lines 1-5) of the vehicle and connected to the cold air outlet of the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10), whereby unheated air from the see annotated figure 2 of SCHULZE wherein cold air from the cold air outlet then is directed to the electrically-powered heater; par. 13, lines 1-3). Further, SCHULZE teaches wherein left and right ducts (10, 10’, 11, 11’, 13, and 13’) extend from the electricity-to-air heat exchanger of the electrically-powered heater (see annotated figure 2 of SCHULZE). Particularly, the addition of the electrically-powered heaters, and structural arrangement relative to the cold air outlet and left and right ducts, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6) which is further connected via left and right ducting to left and right outlets positioned to supply air to the intermediate climate zone (49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) is provided with the electrically-powered heaters including an electricity-to-air heat exchanger within a console which have the left and right ducts extending from the electricity-to-air heat exchanger of the electrically-powered heater, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zone. 
More so, it will be noted that it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed positioning of elements would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. See MPEP §2144.04-VI(C).  As such, it would have been entirely obvious to provide the location of the 

As to claim 12, OGISO, as modified by HAN and SCHULZE, further discloses wherein the left and right air outlets are configured to direct air from the left and right ducts onto inner surface of left and right windows of the vehicle behind the first row (as air flow is directed out of the outlets, 49,50, 52, and 53, to the second row, it is provided that the airflow is directed to the inner surface of left and right windows due to the mixing and stirring of the air as it flows out of the air outlets within the second row).

As to claim 13, OGISO, as modified HAN and  SCHULZE, further discloses wherein the auxiliary climate control system includes ducts(69, 70, 71, and 72; par 63, line 1 – par. 63, line 5) extending to air outlets (73,74, 77, 78, 81, 82, 83, and 84) positioned adjacent to the second row of seats(par. 63, lines 3-5 and 8-12; par. 65, lines 1-7; par. 67, line 1- par. 68, line 7) and to air outlets(75, 76, 79, 80, 85, and 86) positioned adjacent the third row of seats (par. 63, lines 5-8 and 12-16; par. 66, lines 1-7;par. 69, lines 1-6).

As to claim 14, OGISO, as modified by HAN and SCHULZE, further discloses the first, second, and third rows of seats comprise a single climate zone (1a, 1b,2, and 3 are defined as the climate zone within the passenger compartment of the vehicle), and the climate control system is configured to maintain an air temperature throughout the single climate zone (in that air is supplied via the outlets to the third and second rows, which is capable of mixing with air within the first row of the passenger compartment to reach a temperature throughout the single climate zone, more so, the climate control system, 60, may be operated to a predetermined temperature that is the same as the front HVAC,10, to provide that the climate control system ensure maintaining an air temperature throughout the single climate zone, in addition to the operation of the front HVAC, 10).

As to claim 15, OGISO, as modified by HAN and SCHULZE, further discloses including at least one mode door (68) operably connected to the auxiliary heater core (see figure 4 of OGISO, wherein the door slides to direct air in a desired manner, as disclosed in par. 62, lines 1-5) to control flow of air from the one or more air outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) to at least one panel outlet (at least of outlets 73-76, 81-86; par. 63, lines 1-16, par. 67, line 1- par. 69, line 6) and to at least one floor outlet (at least of outlets 77-80; par. 65,line 1- par. 66, line 7) located in a rear portion of the vehicle behind the first row (wherein par. 63, line 1 – par. 69, line 6 provide that the airflow is to the third and second row seating sections, which are depicted in figure 1 of OGISO to be behind the first row).

As to claim 16, OGISO, as modified by HAN and SCHULZE, taught the electrically-powered heaters, but did not disclose wherein the electrically-powered heaters were comprised of a PTC heater.
SCHULZE and HAN, however, further discloses wherein the electrically-powered heaters are PTC heaters (see rejection of claim 11 and the respective citations of each reference). Furthermore, SCHULZE teaches that if the electrically-powered heaters have PTC characteristics, such that the electrically-powered heaters have a heating conductor that has a par. 16, lines 1-3). Thus, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to modify OGISO, with the teachings of HAN and SCHULZE, as previously indicated to be PTC heaters to ensure rapid and self-regulated heating.

As to claim 17(as interpreted under 35 U.S.C. 112(f)), OGISO discloses a method of controlling air temperature in multiple zones (par8, lines 1-8) of a passenger compartment of a motor vehicle (par. 26, line 1), the method comprising:
providing a front HVAC unit (10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) having a heating unit (14; par. 29, lines 4-5) and a cooling unit (13; par. 29, lines 3-4) that are configured to heat and cool (par. 29, lines 3-4), respectively, air flowing through a first passageway (passageway of the casing, 10, which flows through the cooling unit, 13, and heating unit, 14, as shown in figure 2), to provide conditioned air that is heated or cooled or both cooled and heated (par. 35, line 1 - par. 42, line 11; par. 43, line 1 – par. 44, line 10) through the first passageway, the front HVAC unit further including a second passageway (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC) that is fluidly connected to a cold air outlet (par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC, i.e., a cold air outlet) that is operably connected to the cooling unit such that the cold air outlet is incapable of providing air that has been heated by the heating unit prior to exit from the cold air outlet (par. 33, lines 1-5; which as depicted within figure 2 of OGISO, the cold air produced by passing through the cooling unit, 13, is directed into the second passageway, 17, such that the cold air outlet is incapable of providing air that has been heated, as the cold air outlet is upstream the heating unit, 14, and discharges to the second passageway); 
utilizing the front HVAC unit to provide independently-controlled (par. 27, line 1 – par. 28, line 6, in view of par. 56, lines 1-8, which provide that the front HVAC is independently-controlled from another HVAC unit, such that the front HVAC provides conditioning to generally the front of the vehicle, while the other HVAC unit provide conditioning to the rear of the vehicle) conditioned air to first and second zones (1a and 1b) of the passenger compartment (par. 41, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10);
causing the front HVAC unit to cool air prior to exiting the cold air outlet (par. 33, lines 1-5);
causing air exiting the cold air outlet to flow rearwardly (air flowing in passage, 17, flows rearward to outlets, 49, 50, 52, and 53) through a center console (6) of the motor vehicle (at least air flows through ducting that enables the air to be output through outlets 52 and 53 which are disposed on a rear of the center console, 6; par. 53, lines 1-6)
distributing air (distribution occurs via outlets, 49, 50, 52, and 53 to the first rear zone, 2, as described in par. 49, line 1 – par. 53, line 6 to a first rear zone of the passenger compartment (to at least zone, 2, wherein the second row seats are disposed) that is located behind the first and second front zones (1a and 1b) of the passenger compartment(par. 26, lines 1-4);  
utilizing an auxiliary climate control system (60; par. 27, lines 2-4) having an auxiliary heater core(63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4) located behind the first rear zone(par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats, 2, defined as the first rear zone) to supply conditioned air to a second rear zone(par. 56, lines 1-8; par. 63, lines 12-16; par. 66,lines 1-7; par. 69, lines 1-6) that is located behind the first rear zone (third row seats, 3, are located behind the second row seats, 2; par. 26, lines 1-4).
However, OGISO does not further disclose wherein the second passageway is operable connected to only the cooling unit and wherein the cold air that flows rearwardly through a center console is directed to an electrically-powered heater disposed in the center console, using an electricity-to-air heat exchanger of the electrically-powered heater to heat the air from the cold air outlet of the front HVAC unit, and distributing the air that has been heated by the electricity-to-air heat exchanger to the first rear zone of the passenger compartment. 
First, HAN, however, is within the field of endeavor provided a vehicle with an HVAC system (abstract, line 1;par. 2, lines 1-7). HAN teaches a front HVAC unit (100) which includes front air outlets (400;par. 86, line 1 – par. 93, line 1; figures 2-7 and 12) provided air to passengers in a front area of the vehicle (par. 123, lines 1-11; par. 132, lines 1-10) which are configured to provide conditioned air that has been heated, cooled, and blended (par. 113, lines 4-10; figures 2-7 and 12) from a first passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 310, to the front seat discharge unit, 400, which includes the heating heat exchanger, 470, herein interpreted to be the heating unit of the front HVAC, therein to provide to air outlets; figures 2-7 and 12). More so, the front HVAC of HAN is taught to include a second passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 330, to the rear seat discharge unit, 500, to provide to air outlets; figures 2-7 and 12) that is fluidly connected to a cold air outlet (discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway)  that is operable connected to only the cooling unit (air discharged by the evaporator flows to this passageway, but air which passes through the heating unit, 470, is not capable of passing through this passageway, as the airflow is diverted to the second passageway in a location upstream of the heating unit), such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit (figures 2-7 and 12, provides separate passageways, initially delimited by 312, e.g., first and second passageways, such that the air heated by the heating unit, 470, is not capable of mixing with air provided through the second passageway).  Further, HAN teaches and electrically-powered Positive Thermal Coefficient (PTC) heater (510/570; par. 114, lines 2-4; par. 146, line 1- par. 148, line 16; par. 176, line 1 – 14) connected to the cold air outlet of the front HVAC unit (discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway, which then flows past the PTC heater, 510/570), with the electrically-powered PTC heater including an electricity-to-air heat exchanger (body of the PTC which emits heat produced by electricity being supplied to the PTC, through the operation of controller, 900, which controls the duty of the PTC heater), is provided such that unheated air from the cold air outlet passes through the electrically-powered PTC heater(discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway, which then flows past the PTC heater, 510/570). Furthermore, HAN teaches within figures 2-7 and 12, wherein left and right ducts extend from the electrically-powered PTC heater. Particularly, the addition of the structural delineation of the first and second passageways, in addition to the functional/structural relationship of the second passageway to the cold air outlet and heating unit, the PTC heaters, in addition to the PTC heaters functional control and structural arrangement relative to the cold air figures 1 of HAN), in a similar manner to that provided by OGISO (see figure 2 of OGISO, wherein the structures are all interconnected and in fluid communication with one another, e.g., the second passageway is not only operably connected to the cooling unit such that heated air is capable of mixing with the air flowing in the second passageway). In particular, the structure taught by HAN enables a simple structure, which minimizes energy consumption and independently performs air-conditioning for the front and rear seats  (par. 2, lines 1-5) by providing front and rear seats within individualized heater cores (par. 17, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO fluidly connected to a second passageway, which is operable connected to only the cooling unit, such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit associated with a first passageway, in addition to air outlets positioned to supply air to the intermediate climate zone (49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) with the electrically-powered PTC heaters including an electricity-to-air heat exchanger configured to selectively heat cold air entering the electrically-powered PTC heater being configured to control a temperature of cold air through heat added to the cold air when entering into the electrically-powered PTC heater, as taught by HAN, for the purpose of overcoming drawbacks of the conventional HVAC units by minimizing energy consumption and independently performing air-conditioning for the front and rear seats.
Secondly, SCHULZE, however, is within the field of endeavor provided a vehicle with an HVAC system (par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered heater (16, 16’, and 16’’, which are PTC heaters, in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the PTC) is positioned in a console (par. 42, lines 1-5) of the vehicle such that cold air flowing through the console(par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10) is directed to the electricity-to-air heat exchanger of the electrically-powered heater to heat the air from the front HVAC unit (see annotated figure 2 of SCHULZE wherein cold air from the cold air outlet then is directed to the electrically-powered PTC heater; par. 13, lines 1-3), and then directing the air that has been heated by the electricity-to-air heat exchanger of the electrically-powered heater to a rear zone behind a front zone of the passenger compartment(11, 11’, 13, 13’, and 16a are discussed in paragraphs 40, 44, 45 and 50 to provide air to the rear of the vehicle; further, paragraph 12 discusses the intended use and goal of the invention is to aid in providing a pleasant temperature to passengers in the rear of the vehicle by compensating for heat losses of the air flowing from the front of the vehicle to the rear of the vehicle, wherein passengers of the front are further provided air as discussed in paragraph 8). Particularly, the addition of the electrically-powered heaters, and structural arrangement relative to the cold air outlet, console, and rear zone of the passenger compartment, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into an electricity-to-air heat exchanger of an electrically-powered heater positioned within the console prior to being distributed to a first rear zone of the passenger compartment, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the first rear zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the first rear zone.

As to claim 18, OGISO, as modified by HAN and SCHULZE, further discloses causing air exiting the front HVAC unit to be distributed to the first rear zone without further cooling of the air after the air has exited the front HVAC unit (see figure 2 of OGISO which provides that upon exit from the front HVAC the air, generated by the airflow passing over the front HVAC evaporator, 13, and being directed within passage, 17, is only distributed to the air ducts and air outlets of the first rear zone, 49, 50, 52, and 53, without being provided further cooling).

As to claim 19, OGISO, as modified by HAN and SCHULZE, taught being provided electrically-powered heaters within the center console (see rejection of claim 17).
However, OGISO, as modified by HAN and SCHULZE, does not further disclose utilizing a single zone PTC heater having an electricity-to-air heat exchanger disposed in the center console to heat air from the cold air outlet of the front HVAC unit.
First, HAN, however, teaches utilizing a single zone PTC heater (510/570; figures 7 and 12) having an electricity-to-air heat exchanger (PTC heater provides electricity-to-air communication wherein the duty of the heater is activated by 900 to heat the air) to heat cold air from the front HVAC unit (par. 113, lines 4 – par. 114, line 6; par. 146, line – par. 147, line 16). In particular, the structure taught by HAN enables a simple structure, which minimizes energy consumption and independently performs air-conditioning for the front and rear seats  (par. 2, lines 1-5) by providing front and rear seats within individualized heater cores (par. 17, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide OGISO with the single zone PTC heater, as taught by HAN, for these reasons.
Second, SCHULZE, however, teaches utilizing a single zone PTC heater (16’’, in combination with the sensors and actuators discussed for control; par.41, lines 3-4 ; par. 42, lines 1-5; figure 2) having an electricity-to-air heat exchanger (16’’) disposed in the center console (par. 42, lines 1-5) to heat cold air from the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heater is provided within air duct in the center console ;par. 13, lines 1-3). Particularly, the addition of the addition of a single zone PTC heater having an electricity-to-air heat exchanger disposed in the center console to heat air from the front HVAC for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into a single zone PTC heater which includes an electricity-to-air heat exchanger to heat the air from the cold air outlet of the front HVAC unit, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats by 

As to claim 20, OGISO, as modified by HANSCHULZE, taught being provided electrically-powered heaters within the center console (see rejection of claim 17).
However, OGISO, as modified by HAN and SCHULZE, does not further disclose utilizing a dual-zone PTC heater having an dual-zone electricity-to-air heat exchanger disposed in the center console to independently heat air from the cold air outlet of the front HVAC unit to form first and second streams of air that are separated by a divider.
First, HAN, however, teaches utilizing a dual zone PTC heater (510/570; figures 3-7) having an electricity-to-air heat exchanger (PTC heater provides electricity-to-air communication wherein the duty of the heater is activated by 900 to heat the air) to heat cold air from the front HVAC unit (par. 113, lines 4 – par. 114, line 6; par. 146, line – par. 147, line 16). In particular, the structure taught by HAN enables a simple structure, which minimizes energy consumption and independently performs air-conditioning for the front and rear seats  (par. 2, lines 1-5) by providing front and rear seats within individualized heater cores (par. 17, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide OGISO with the dual zone PTC heater, as taught by HAN, for these reasons.
Second, SCHULZE, however, teaches utilizing a dual zone PTC heater (16’’, in combination with the sensors and actuators discussed for control, wherein one zone feeds to air into 10, while the second zone feeds air into 10’; par.41, lines 3-4 ; par. 42, lines 1-5; figure 2) having a dual zone electricity-to-air heat exchanger (16’’) disposed in the center console (par. 42, lines 1-5) to independently heat cold air (independent in that air flows through the two zones, such that air of one zone is not further directed to the second zone or vice versa, so as to heat the cold air) from the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heater is provided within air duct in the center console ;par. 13, lines 1-3) to form first and second streams (8a and 8a’) of conditioned air that are separated by a divider (structure central to 10 and 10’ which provides branching of the fluid streams; see figure 2 of SCHULZE). Particularly, the addition of the addition of a dual zone PTC heater having a dual zone electricity-to-air heat exchanger disposed in the center console to independently heat air from the front HVAC to form first and second streams of conditioned air separated by a divider enable optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into a dual zone PTC heater which includes a dual zone electricity-to-air heat exchanger to independently heat the air from the cold air outlet of the front HVAC unit to a first and second stream which is separated by a divider, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the second row of seats.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of HAN (US 2020/0215872 A1 – effectively filed on 23 July, 2018)and KAKIZAKI (US 8,997,837 B2 – published 7 April, 2015). 
As to claim 5, OGISO, as modified by HAN, does not further disclose a powered blower operably connected to the cold air outlet and positioned in a center console of the vehicle behind the front HVAC unit.
First, HAN, further teaches wherein a powered blower (330) is operable connected to the cold air outlet (as identified in the rejection of claim 1), as shown within figures 4-7 and 12 of HAN. Further, the power blower is provided behind the front HVAC unit (at least positioned as shown in figures 9 and 13 to be positioned at a downstream position within the interior of the vehicle while the main portions of the front HVAC unit are provided within the instrument panel). The purpose of positioning this powered blower, as such, enables directly controlling an amount of air introduced from the cooling unit to the PTC heater associated with heating air provided to the rear of the vehicle (pa. 167, lines 1-11). Therefore, it would have been obvious to modify OGISO further to incorporate the powered blower connected to the cold air outlet behind the front HVAC unit for these reasons.
Second, KAKIZAKI is within the field of endeavor provided a vehicle (abstract, line 1) which includes an HVAC unit(10) which includes a front HVAC unit (combination of 16 and 18) mounted in a forward portion of the vehicle (col.2, lines 63-64) and including front air outlets (col.3, lines 6-7) configured to provide heated or cooled air to the front of the vehicle (col.2, lines 51-53), and wherein the front HVAC unit further includes a cold air outlet (outlet formed by opening door, 40, to enable cold air produced by the evaporator, section 56 of 20, to bypass the heater core, section 60 of 22), wherein the cold air outlet provides air is directed to a rear of the vehicle (col. 3, lines 28-44, in view of col. 2, lines 51-53). More so, KAKIZAKI teaches wherein a powered blower (36; col.3, line 29) is operably connected to the cold air outlet (wherein the blower, 36, directs airflow into the evaporator, section 56 of 20, which is enabled by door, 40, to bypass the heater core, section 60 of 22, and force airflow into the cold air outlet, outlet formed by door, 40, to bypass the heater core, section 60 of 22, which is then fed to the cold air outlets in the rear of the vehicle; figure 4A shows airflow pathway via arrows) and positioned in a center console (col.3, lines 31-35) of the vehicle behind the front HVAC unit (see figures 2 and 4A of which the blower, 36,is positioned behind the front HVAC structures, and as discussed in col.3, lines 31-35 to be extended into a front section of the center console of the vehicle, wherein the front HVAC is disclosed as being in a dashboard in front of the center console of the vehicle in col.2,lines 63-65). Specifically, KAKIZAKI discloses that positioning the blower as provided in a front portion of the center console of the vehicle (col.3, lines 31-35; figures 2 and 4a), which is understood to be behind the front HVAC which is disposed in a dashboard of the vehicle in front of the center console (col.2, lines 63-65 and col.3, lines 31-35), so as to take up space within the center console, thereby leaving a larger storage compartment for occupants (col.3,lines 32-35). It, therefore, would have been obvious to provide a powered blower connected to the cold air outlet of OGISO, which would be understood to force air through the evaporator and through the cold air outlet to the rear of the vehicle (as understood through the drawings of KAKIZAKI and disclosure of the system to be able to provide cooling and heating to the rear of the vehicle), and further the powered blower disposed within the center console behind the front HVAC unit, as taught by KAKIZAKI, for the purposes of providing air conditioning to a rear of the vehicle (col.2, lines 47-62 of KAKIZAKI) and to significantly take up space within the center console to provide additional space for occupants within the vehicle passenger cabin (col.3,lines 31-35 of KAKIZAKI). For these reasons, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated by 
More so, it will be noted that it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed positioning of elements would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. See MPEP §2144.04-VI(C).  As such, it would have been entirely obvious to provide the location of the powered blower, as taught by HAN, and exemplified within KAKIZAKI, within the console of the vehicle.

As to claim 6, OGISO, as modified by HAN and KAKIZAKI, previously taught in the rejection of claim 1 (claim 6 indirectly depends from claim 1), wherein the electrically-powered PTC heater includes being configured to control a temperature of air exiting the electrically-powered PTC heater (510/570; par. 114, lines 2-4; par. 146, line 1- par. 148, line 16; par. 176, line 1 – 14). 
However, OGISO does not under the present modification disclose or teach that the electric current to the electricity-to-air heat exchanger is controlled to control the temperature of air exiting the PTC heater.
That being said, HAN teaches wherein power is supplied to the electrically-powered PTC heater, such that power (body of the PTC which emits heat produced by electricity being supplied to the PTC, through the operation of controller, 900, which controls the duty of the PTC heater) configured to heat cold air entering the electrically-powered PTC (par. 114, lines 2-4; par. 146, line 1- par. 148, line 16; par. 176, line 1 – 14). Further, HAN teaches wherein the electrically-powered PTC heater is configured to be controlled to thereby control an amount of heat added to par. 114, lines 2-4; par. 146, line 1- par. 148, line 16; par. 176, line 1 – 14, through the duty cycle of the PTC heater operated by the controller, 900), thus providing control of the temperature of air exiting the electrically powered PTC heater. Particularly, the addition the PTC heaters, in addition to the PTC heaters functional control and structural arrangement, overcomes disadvantages of the conventional prior art, which provide ducting and location of the heating unit, cooling, unit, and outlets (figures 1 of HAN), in a similar manner to that provided by OGISO (see figure 2 of OGISO, wherein the structures are all interconnected and in fluid communication with one another, e.g., the second passageway is not only operably connected to the cooling unit such that heated air is capable of mixing with the air flowing in the second passageway). In particular, the structure taught by HAN enables a simple structure, which minimizes energy consumption and independently performs air-conditioning for the front and rear seats  (par. 2, lines 1-5) by providing front and rear seats within individualized heater cores (par. 17, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide  the control of the electrically-powered PTC heater within OGISO, as taught by HAN, for the purpose of overcoming drawbacks of the conventional HVAC units by minimizing energy consumption and independently performing air-conditioning for the front and rear seats.

As to claim 7, OGISO, as modified by HAN and KAKIZAKI, further discloses wherein the intermediate climate zone includes first and second intermediate climate zones (figure 1 wherein a first intermediate climate zone could be the passenger seat of the second row, 2, behind the driver seat, 1a, and a second intermediate climate zone could be the passenger seat of the second row, 2, behind the front passenger seat, 1b), in addition to previously discussing the electrically-powered PTC heater which includes electricity-to-air heat exchanger.
However, as presently modified by HAN, OGISO, does not further disclose the electricity-to-air heat exchanger of the electrically-powered PTC heater includes first and second zones that separately heat air supplied to the first and second zones of the rows behind the front row.
HAN, however, teaches utilizing a dual zone PTC heater (510/570; figures 3-7), such as to have a first and second zone, having an electricity-to-air heat exchanger (PTC heater provides electricity-to-air communication wherein the duty of the heater is activated by 900 to heat the air) to heat cold air from the front HVAC unit (par. 113, lines 4 – par. 114, line 6; par. 146, line – par. 147, line 16) to the rear of the vehicle. In particular, the structure taught by HAN enables a simple structure, which minimizes energy consumption and independently performs air-conditioning for the front and rear seats  (par. 2, lines 1-5) by providing front and rear seats within individualized heater cores (par. 17, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide OGISO with the dual zone PTC heater, as taught by HAN, for these reasons.

As to claim 8, OGISO, as modified by HAN and KAKIZAKI, previously taught wherein the electrically-powered PTC heater is connected to the cold air outlet (as discussed in claim 1, wherein the electrically-powered PTC heater is fluidically connected downstream to the cold air outlet) by being positioned within ductwork downstream therefrom (figures 3-7 and 12 of HAN). OGISO, further, discloses wherein plenum (42 and 44, 45, 46, and 47) that connect from the cold air outlet(discharge from cooling unit, 13) lead to a panel outlet (46 and 47 lead to panel outlets, 52 and 53; par. 48. Ines 1-3 and par. 52, line 1 – par. 53, line 6) and to a floor outlet (44 and 45 lead to floor outlets, 49 and 50; par. 48, line 1 – par. 49, line 11). Therefore, it is believed that the combination of OGISO, as modified by HAN and KAKIZAKI, provide that the electrically-powered PTC heater connected to a plenum to control flow of air to a panel outlet and a floor outlet, in view of the electrically-powered PTC heater being positioned in ducts that fluidically connect from the cold air outlet to outlets in the intermediate row (rear seating row), and is further disclosed that the outlets are panel outlets and floor outlets disclosed by OGISO.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of HAN (US 2020/0215872 A1 – effectively filed on 23 July, 2018), KAKIZAKI (US 8,997,837 B2 – published 7 April, 2015), and SCHULZE (EP 125321 A2 – published 15 May, 2002, see provided English Translation/Foreign Patent Document submitted on 8 October, 2019 for citations).
As to claim 9, OGISO, as modified by HAN and KAKIZAKI, taught the addition of the powered blower in a front portion of the center console (teachings of HAN and KAKIZAKI within the rejection of claim 5, which claim 9 indirectly depends) and that the electrically-powered PTC heater is connected to the cold air outlet in a positioned downstream to receive the cold air from the cold air outlet and positioned relative to at least one outlet so as to supply heated air from the electrically-powered PTC heater to a second row of the vehicle (e.g., the intermediate climate of the vehicle) (teachings of HAN within the rejection of claim 1, which claim 9 indirectly depends).
However, it is not provided by the present modifications of SCHLUZE and KAKIZAKI within OGISO, the electrically-powered PTC heater is positioned within the center console rearward of the powered blower.
par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered heater (16, 16’, and 16’’, which are PTC heaters, in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the PTC) is positioned in a console (par. 42, lines 1-5) of the vehicle such that cold air flowing through the console(par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10) is directed to the electricity-to-air heat exchanger of the electrically-powered heater to heat the air from the front HVAC unit (see annotated figure 2 of SCHULZE wherein cold air from the cold air outlet then is directed to the electrically-powered PTC heater; par. 13, lines 1-3), and then directing the air that has been heated by the electricity-to-air heat exchanger of the electrically-powered heater to a rear zone behind a front zone of the passenger compartment(11, 11’, 13, 13’, and 16a are discussed in paragraphs 40, 44, 45 and 50 to provide air to the rear of the vehicle; further, paragraph 12 discusses the intended use and goal of the invention is to aid in providing a pleasant temperature to passengers in the rear of the vehicle by compensating for heat losses of the air flowing from the front of the vehicle to the rear of the vehicle, wherein passengers of the front are further provided air as discussed in paragraph 8). Particularly, the addition of the electrically-powered par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into an electricity-to-air heat exchanger of an electrically-powered heater positioned within the console prior to being distributed to a first rear zone of the passenger compartment, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the first rear zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the first rear zone.
More so, it will be noted that it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed positioning of elements would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. See MPEP §2144.04-VI(C).  As such, it would have been entirely obvious to provide the location of the electrically-powered PTC heater, as taught by HAN, and exemplified within SCHULZE, within the console of the vehicle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of HAN (US 2020/0215872 A1 – effectively filed on 23 July, 2018), HAMAYA (JP 2008293853 A – published 4 December, 2008; please see provided English Translation and Japanese Patent Document for citations), and DEPARTMENT OF ENGERGY (NPL: “Plug-In Hybrid Electric Vehicles” – DOE (17 October 2012), “Hybrid Electric Vehicles” - DOE (14 October 2012), and “All-Electric Vehicles” - DOE (18 October 2012); all of which are from the same webpage and wherein DEPARTMENT OF ENERGY is referred herein as DOE).
As to claim 10, OGISO, as modified by HAN, does not further disclose the vehicle comprises an electrically powered vehicle, and including: a high voltage traction battery positioned below a center console of the vehicle.
However, HAMAYA is within the relevant field of endeavor provided a vehicle and design of the vehicle (par. 2, lines 18-25). First, HAMAYA discloses that hybrid vehicles, which include electric motors and internal combustion engines/fuel cells, and electric vehicles, which include electric motors, powered by supplying electricity from a power storage device to the electric motors have been studied and put to practical use (par. 2, lines 18-25). HAMAYA teaches that a high voltage traction battery (21 which includes 40/41 and 50/51; par. 45, lines 416-419) can be positioned below a center console (par. 20, lines 167-168; figures 1, 5, and 9, which provide that the battery is within the center console between the front drivers and passenger seats, 8 and 9) for the purpose of widen the trunk room of the vehicle (par. 5, lines 53-58). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the vehicle of OGISO is an electric vehicle which incorporates the high-voltage traction battery below the center console of the vehicle, as taught by HAMAYA. Particularly, it is a known concept that hybrid, plug-in hybrid, and all-electric vehicles provide benefits of high fuel economy with lower emissions in the power and range of conventional vehicles (pg. 1, par. 1 of Hybrid Electric Vehicles” - DOE (14 October 2012)), reduction in operational costs and petroleum consumption compared to conventional vehicles (pg. 1, par. 1 of Plug-In Hybrid Electric Vehicles” - DOE (17 October 2012)), and can potentially be categorized as zero-emissions vehicles because there is no direct exhaust or emissions (pg. 1, par. 1 of All-Electric Vehicles” - DOE (18 October 2012)), respectively. For this, it would be advantageous the vehicle of OGISO is an electric vehicle, such as a hybrid electric, plug-in hybrid electric, or all-electric vehicle, such as the known concept described by HAMAYA and justified by DOE. Further, providing the high-voltage traction battery is below the center console provides that the trunk space of the vehicle may be widened. 

 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/11/2022